Opinion by
Dallingee, J.
In accordance with stipulation of counsel incense burners, calendar stands, paper weights, and bridge table pencil holders chiefly used on the table or in the household for utilitarian purposes were held dutiable at 40 percent under paragraph 339. Incense burners, bookends, paper weights, and bridge table pencil holders, plated with silver, were held dutiable at 50 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Woolworth v. United States (26 id.221, C. A. D. 20) cited.